Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 39-41, 43-52, 54-57 and 59-60 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggests a structural module system comprising a plurality of structural modules linked to each other by means of ties affixed to a top surface of vertical columns forming a frame wherein the tie element comprises a tie rod with sockets at each end, such sockets being configured to be inserted in the enclosures as recited within the context of the claim.  Similarly, the prior art does not teach or suggest the above mentioned structural module system comprising ties for linking the modules, said ties including a tie rod with a socket at each end configured to be inserted in an enclosure, wherein the enclosure comprises a convex wall facing the mouth, and the socket has a correspondingly-shaped concave side engaging said convex wall as recited within the context of the claim.
Further, the Examiner would like to point out that is has been held that the phrase "configured to" has a narrower meaning than merely "capable of". See In re Giannelli, 739 F.3d 1375,1381 (Fed. Cir. 2014) (the phrase "adapted to" construed narrowly to mean "configured to," as opposed to "capable of' or "having the capacity to," citing Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335,1349 (Fed. Cir. 2012)); Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376,1380 (Fed. Cir. 2011) (construing "memory ... configured to" as "memory that must perform the recited function"); Boston Sci. Corp. v. Cordis Corp., 2006 WF 3782840 (N.D. Cal. 2006) ("A widely accepted dictionary definition of the word 'configure' means '[t]o design, arrange, set up, or shape with a view to specific applications or uses.' American Heritage Dictionary 386 (4th ed. 2000).").
Thus, Applicant's specification supports a narrower meaning for "configured to" than "capable of" and makes clear that, at least in the independent claims, under broadest reasonable interpretation "configured to" means more than merely "capable of".

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633